PRATT, J.
The note of $1,019, in renewal of which the notes in suit were given, was executed for a good consideration. If, at the time it was made, any counterclaim existed against the payee, in favor of the maker, it did not attach to the note. That passed to the indorsees free from any set-off. If Keely & Son had a cause of action against plaintiff for delay in delivering the lumber, they have it yet. There is no evidence that it has been transferred by them to this defendant. The court below correctly held that there was no question for the jury. Judgment affirmed, with costs.